Exhibit 10.7

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into as of November 12, 2019 (the “Effective Date”), by and between Jane
H. Behrmann (the “Employee”) and Hoth Therapeutics, Inc., a Nevada corporation
(the “Company”).

 

WHEREAS, the Company desires to employ the Employee on the terms and conditions
set forth herein; and

 

WHEREAS, the Employee desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Term. The Employee’s employment hereunder shall be effective as of
the Effective Date, and shall continue until the first anniversary thereof,
unless terminated earlier pursuant to Section 5 of this Agreement; provided
that, on such first anniversary of the Effective Date and each annual
anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), the Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year, unless
either party provides written notice of its intention not to extend the term of
the Agreement at least thirty (30) days’ prior to the applicable Renewal Date.
The period during which the Employee is employed by the Company hereunder is
hereinafter referred to as the “Employment Term”.

 

2. Position and Duties.

 

2.1 Position. During the Employment Term, the Employee shall serve as the Vice
President of Operations of the Company, reporting to Chief Executive Officer of
the Company. In such position, the Employee shall have such duties, authority
and responsibility as shall be determined from time to time by the Chief
Executive Officer, which duties, authority and responsibility are consistent
with the Employee’s position. Employee shall perform faithfully and diligently
all duties and responsibilities to be performed and assigned to her. The Board
of Directors of the Company or the Chief Executive Officer reserves the right to
modify Employee’s position and duties at any time in their reasonable
discretion.

 

2.2 Duties. During the Employment Term, the Employee shall devote substantially
all of her business time and attention to the performance of the Employee’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the performance of such services hereunder unless otherwise authorized by the
Board of Directors of the Company. Notwithstanding any of the foregoing, it is
expressly agreed and understood that Employee shall be entitled to spend a
reasonable amount of her working time on (i) charitable activities and personal
investments and (ii) other business-related ventures subject to approval by the
Board of Directors of the Company, which shall not be unreasonably withheld.

 

3. Place of Performance. The principal place of Employee’s employment shall be
at the Company’s offices located in New York, New York or such other location as
mutually agreed upon between the Company and the Employee.

 



 

 

 

4. Compensation.

 

4.1 Base Salary. During the Employment Term, the Employer shall pay to Employee
an initial base salary at the annual rate of One Hundred Seventy-Five
Thousand ($175,000) Dollars as compensation for Employee’s performance of
Employee’s duties hereunder (the “Base Salary”). Such Base Salary shall be made
payable in accordance with the normal payroll practices of the Employer, less
required deductions for state and federal withholding tax, social security and
all other employment taxes and payroll deductions.

 

4.2 Bonus. For each twelve (12) month period of the Employment Term, the
Employee shall be eligible to receive a bonus (the “Bonus”). However, the
decision to provide any Bonus and the amount and terms of any Bonus shall be in
the sole and absolute discretion of the Board of Directors of the Company. Any
such Bonus shall be payable within one hundred twenty (120) days following the
expiration of each annual anniversary. Further, any such Bonus shall be payable
at the Company’s sole option in stock or in cash.

 

4.3 Equity Awards. Employee shall be eligible for such grants of awards under
stock option or other equity incentive plans of the Company adopted by the Board
and approved by the Company’s stockholders (or any successor or replacement plan
adopted by the Board and approved by the Company’s stockholders) (the “Plan”) as
the Compensation Committee of the Company’s may from time to time determine.

 

4.4 Employee Benefits. During the Employment Term, the Employee shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”) to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.

 

4.5 Vacation; Paid Time-off. During the Employment Term, the Employee shall be
entitled to three (3) weeks of paid vacation days per calendar year (prorated
for partial years) in accordance with the Company’s vacation policies, as in
effect from time to time. The Employee shall receive other paid time-off in
accordance with the Company’s policies for employee officers as such policies
may exist from time to time.

 

4.6 Business Expenses. The Employee shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Employee in connection with the performance of the
Employee’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

 

5. Termination of Employment. The Employment Term and the Employee’s employment
hereunder may be terminated by either the Company or the Employee at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least ten (10) days advance
written notice of any termination of the Employee’s employment. Upon termination
of the Employee’s employment during the Employment Term, the Employee shall be
entitled to the compensation and benefits described in this Section 5 and shall
have no further rights to any compensation or any other benefits from the
Company or any of its affiliates.

 



2

 

 

5.1 Payments upon Termination. Upon termination of this Agreement, the Employee
shall be entitled to receive:

 

  (i) any equity award which has vested as of the Termination Date (as defined
below);

 

  (ii) reimbursement for unreimbursed business expenses properly incurred by the
Employee, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

  (iii) such employee benefits, if any, to which the Employee may be entitled
under the Company’s employee benefit plans as of the Termination Date; provided
that, in no event shall the Employee be entitled to any payments in the nature
of severance or termination payments except as specifically provided herein
((i), (ii) and (iii) collectively, the “Accrued Amounts”).

 

5.2 Death or Disability.

 

(a) The Employee’s employment hereunder shall terminate automatically upon the
Employee’s death during the Employment Term, and the Company may terminate the
Employee’s employment on account of the Employee’s Disability.

 

(b) If the Employee’s employment is terminated during the Employment Term on
account of the Employee’s death or Disability, the Employee (or the Employee’s
estate and/or beneficiaries, as the case may be) shall be entitled to receive
the Accrued Amounts.

 

(c) For purposes of this Agreement, “Disability” shall mean the Employee’s
inability, due to physical or mental incapacity, to substantially perform her
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty-five (365) day period or one hundred twenty
(120) consecutive days. Any question as to the existence of the Employee’s
Disability as to which the Employee and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Employee and the Company. If the Employee and the Company cannot agree as
to a qualified independent physician, each shall appoint such a physician and
those two (2) physicians shall select a third (3rd) who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Employee shall be final and conclusive for all purposes of this
Agreement.

 

5.3 Notice of Termination. Any termination of the Employee’s employment
hereunder by the Company or by the Employee during the Employment Term (other
than termination pursuant to Section 5.2(a) on account of the Employee’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 20.

 



3

 

 

5.4 Termination Date. The Employee’s Termination Date shall be:

 

(a) If the Employee’s employment hereunder terminates on account of the
Employee’s death, the date of the Employee’s death;

 

(b) If the Employee’s employment hereunder is terminated on account of the
Employee’s Disability, the date that it is determined that the Employee has a
Disability;

 

(c) If the Company terminates the Employee’s employment hereunder with or
without cause, the date specified in the Notice of Termination, which shall be
no less than ten (10) days following the date on which the Notice of Termination
is delivered; and

 

(d) If the Employee’s employment hereunder terminates because either party
provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.

 

5.5 Resignation of All Other Positions. Upon termination of the Employee’s
employment hereunder for any reason, the Employee agrees to resign, effective on
the Termination Date from all positions that the Employee holds as an officer of
the Company or any of its affiliates.

 

6. Cooperation. The parties agree that certain matters in which the Employee
will be involved during the Employment Term may necessitate the Employee’s
cooperation in the future. Accordingly, following the termination of the
Employee’s employment for any reason, to the extent reasonably requested by the
Chief Executive Officer, the Employee shall cooperate with the Company in
connection with matters arising out of the Employee’s service to the Company;
provided that, the Company shall make reasonable efforts to minimize disruption
of the Employee’s other activities. The Company shall reimburse the Employee for
reasonable expenses incurred in connection with such cooperation.

 

7. Confidential Information.

 

(a) Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, web design, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
vendor information, financial information, results, accounting information,
accounting records, legal information, marketing information, advertising
information, pricing information, credit information, payroll information,
staffing information, personnel information, employee lists, developments,
reports, internal controls, security procedures, market studies, sales
information, revenue, costs, notes, communications, ideas, inventions, original
works of authorship, discoveries, specifications, customer information, customer
lists, client information, and client lists of the Company or its businesses or
any existing or prospective customer, investor or other associated third party
or of any other person or entity that has entrusted information to the Company
in confidence.

 



4

 

 

The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Employee understands and agrees that Confidential Information includes
information developed by her in the course of her employment by the Company as
if the Company furnished the same Confidential Information to the Employee in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Employee; provided that, such disclosure is through no direct or indirect
fault of the Employee or person(s) acting on the Employee’s behalf.

 

(b) Company Creation and Use of Confidential Information.

 

The Employee understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating investors and
potential investor lists, training its employees, and improving its business
offerings. The Employee understands and acknowledges that as a result of these
efforts, the Company has created, and continues to use and create Confidential
Information. This Confidential Information provides the Company with a
competitive advantage over others in the marketplace.

 

(c) Disclosure and Use Restrictions.

 

The Employee agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company ) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Employee’s authorized employment duties to the Company or
with the prior consent of the Chief Executive Officer acting on behalf of the
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent); and (iii) not to access
or use any Confidential Information, and not to copy any documents, records,
files, media or other resources containing any Confidential Information, or
remove any such documents, records, files, media or other resources from the
premises or control of the Company, except as required in the performance of the
Employee’s authorized employment duties to the Company or with the prior consent
of the Chief Executive Officer acting on behalf of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent). Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation or order. The Employee
shall promptly provide written notice of any such order to the Chief Executive
Officer.

 



5

 

 

The Employee understands and acknowledges that her obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Employee first having access to such Confidential
Information (whether before or after she begins employment by the Company) and
shall continue during and after her employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Employee’s breach of this Agreement or breach by those acting in concert
with the Employee or on the Employee’s behalf. 

 

8. Non-disparagement. The Employee agrees and covenants that she will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company, the Chief Executive Officer, or any of its employees, officers,
directors and existing and prospective investors and other associated third
parties. This Section 8 does not, in any way, restrict or impede the Employee
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Employee shall promptly provide written notice of any
such order to the Chief Executive Officer.

 

9. Acknowledgement. The Employee acknowledges and agrees that the services to be
rendered by her to the Company are of a special and unique character; that the
Employee will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of the Employee’s
employment; and that the terms and conditions of this Agreement are reasonable
and reasonably necessary to protect the legitimate business interest of the
Company.

 

The Employee further acknowledges that the amount of her compensation reflects,
in part, her obligations and the Company’s rights under Section 7 and Section 8
of this Agreement; that she has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; that she will not be subject to undue hardship by reason of
her full compliance with the terms and conditions of Section 7 and Section 8 of
this Agreement or the Company’s enforcement thereof.

 

10. Remedies. In the event of a breach or threatened breach by the Employee of
Section 7 and Section 8 of this Agreement, the Employee hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

11. Security.

 

11.1 Security and Access. The Employee agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time,
including without limitation, those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities
Information Technology and Access Resources”); (b) not to access or use any
Facilities and Information Technology Resources except as authorized by the
Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Employee’s
employment by the Company, whether termination is voluntary or involuntary. The
Employee agrees to notify the Company promptly in the event she learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction or reverse engineering of, or tampering
with any Facilities and Information Technology Access Resources or other Company
property or materials by others.

 



6

 

 

11.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Employee’s employment or (b) the Company’s request at any time during the
Employee’s employment, the Employee shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including, but not limited to, those that constitute or contain any
Confidential Information, that are in the possession or control of the Employee,
whether they were provided to the Employee by the Company or any of its business
associates or created by the Employee in connection with her employment by the
Company; and (ii) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in the Employee’s possession
or control, including those stored on any non-Company devices, networks, storage
locations and media in the Employee’s possession or control.

 

12. Publicity. The Employee hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of the
Employee’s name, voice, likeness, image, appearance and biographical information
in, on or in connection with any pictures, photographs, audio and video
recordings, digital images, websites, television programs and advertising, other
advertising and publicity, sales and marketing brochures, books, magazines,
other publications, CDs, DVDs, tapes and all other printed and electronic forms
and media throughout the world, at any time during or after the period of her
employment by the Company, for all legitimate commercial and business purposes
of the Company (“Permitted Uses”) without further consent from or royalty,
payment or other compensation to the Employee. The Employee hereby forever
waives and releases the Company and its directors, officers, employees and
agents from any and all claims, actions, damages, losses, costs, expenses and
liability of any kind, arising under any legal or equitable theory whatsoever at
any time during or after the period of her employment by the Company, arising
directly or indirectly from the Company ‘s and its agents’, representatives’ and
licensees’ exercise of their rights in connection with any Permitted Uses.

 

13. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of New York without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of New York, County of New York. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 



7

 

 

14. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Employee and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

15. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by the President of the Company. No waiver by either
of the parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.

 

16. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. Upon such determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

17. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

19. Successors and Assigns. This Agreement is personal to the Employee and shall
not be assigned by the Employee. Any purported assignment by the Employee shall
be null and void from the initial date of the purported assignment. The Company
may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.

 



8

 

 

20. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

 

If to the Company:

 

Hoth Therapeutics, Inc.

1 Rockefeller Plaza

Suite 1039

New York, NY 10020

Attn: Robb Knie, Chief Executive Officer

 

If to the Employee:

 

Jane Behrmann

1955 First Avenue, Apt 538

New York, NY 10029

 

21. Representations of the Employee. The Employee represents and warrants to the
Company that:

 

21.1 The Employee’s acceptance of employment with the Company and the
performance of her duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which she is a party or is otherwise bound.

 

21.2 The Employee’s acceptance of employment with the Company and the
performance of her duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

22. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

 

23. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

24. Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement

 

25. Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT SHE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HER CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  HOTH THERAPEUTICS, INC.         By /s/ Robb Knie   Name: Robb Knie   Title:
Chief Executive Officer

 

EMPLOYEE         /s/ Jane H. Behrmann     Jane H. Behrmann  

 

 

10

 

